Claim Status
Claims 12-18 are withdrawn from consideration.  Claims 1, 6, 7, and 19 are currently amended.  A complete action on the merits of pending claims 1-11, 19, and 20 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/21 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-11, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 29 of copending Application No. 16492888 (reference application) in view of Watson et al. US 9437401.
Watson teaches controlling the magnetic field to direct the plasma (col 2 lines 47-55) where multiple magnets are able to control the field (Figs. 2-4) and the magnets can be permanent magnets or electromagnets (col 5 lines 60-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Application No. 16492888 with the ability to control the magnetic field as taught by Watson.  The ability to change the magnetic field allow for deeper penetration of the plasma (Watson col 2 lines 47-55).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sufficient" in claim 1 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A magnetic field to .
Claims 2-11 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over et al US 20140378892 (Keidar) in view of Watson et al. US 9437401 (Watson).
Regarding claim 1, 6, and 7, Keider teaches a plasma device (Fig. 1) to generate a cold atmospheric plasma jet directed at the area having cancerous cells (par. [0058]); a magnet to generate a magnetic field directed at the area having cancerous cells (par. [0058]); and a controller coupled to the plasma device to control the plasma jet generated by the plasma device (Fig. 1 controller 104).
Keidar does not explicitly teach a separate magnet separate from any magnetic field generated by the plasma device, wherein the controller is coupled to the electro-magnet and directs the strength and area of the magnetic field.
	Watson, in an analogous art, teaches controlling the magnetic field to direct the plasma (col 2 lines 47-55) where multiple magnets are able to control the field (Figs. 2-4) and the magnets can be permanent magnets or electromagnets (col 5 lines 60-63).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Keidar with the ability to control the magnetic field as taught by Watson.  The ability to change the magnetic field allow for deeper penetration of the plasma (Watson col 2 lines 47-55).  The limitation “the 
Regarding claim 2, Keider teaches wherein the plasma device includes a power supply (Fig. 1 power supply 102) coupled to a central electrode (Fig. 2 electrode 126), a gas source emitting gas (Fig. 1 gas source 106), a gas container coupled to the gas source (Fig. 2 space around 126), the gas exposed to the central electrode in the gas container and a delivery mechanism to deliver the plasma after the electrode ionizes the gas (Fig. 2 flow 150).
Regarding claim 3, Keider teaches wherein the delivery mechanism is a syringe (Fig. 2 syringe 120).
Regarding claim 4, Keider teaches wherein the delivery mechanism is an endoscope (Fig. 4 endoscope tube 210).
Regarding claim 5, Keider teaches wherein the gas is helium (par. [0026]).
Regarding claim 8, Keider teaches wherein the controller directs the strength of the plasma jet (pars. [0024] and [0025]).
Regarding claim 9, Keider teaches wherein the area is within a patient and the area includes healthy cells and wherein the system is an in vivo treatment system (par. [0058] intended use limitation).
Regarding claim 10, Keider teaches wherein the area is a cell holder and the treatment is an in vitro treatment system (par. [0058] intended use limitation).
Regarding claim 11, Watson teaches wherein the magnet has a rectangular shape (col 6 lines 27-29) and wherein the cells are aligned with a centerpoint of the magnet (Fig. 4).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weltmann et al US 20120288934 (Weltmann) in view of Watson and Bonutti et al US 20130253387 (Bonutti).
Regarding claim 19, Weltmann teaches a plasma device to generate a cold atmospheric plasma jet from a source gas and an electric voltage, the cold atmospheric plasma jet directed at the area having cancerous cells; a particle container containing nanoparticles (par. [0027 feed lines for nanoparticles and gas they have to be coming from a source); a magnet to generate a magnetic field to magnetize the nanoparticles (par. [0003] pulsed electric field it’s a magnetic field since an electric field with change in charge is a magnetic field); an injector to inject the nanoparticles into the area having cancerous cells (Fig. 1 active substance feed 7); and a controller coupled to the plasma device and the magnetic field generator to control the plasma jet generated by the plasma device and control the magnetic field generated by the magnetic field generator (par. [0027] there must be some controller in the device since it is discussed the change and production of the field, particles, and plasma).
Weltmann does not explicitly teach a separate magnet separate from any magnetic field generated by the plasma device, the separate magnet positioned relative to the particle container to direct the separate magnetic field at the particle container to magnetize the nanoparticles in the particle container.

	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Weltmann with the ability to control the magnetic field as taught by Watson.  The ability to change the magnetic field allow for deeper penetration of the plasma (Watson col 2 lines 47-55).
	Watson does not explicitly teach the separate magnet positioned relative to the particle container to direct the separate magnetic field at the particle container to magnetize the nanoparticles in the particle container.
	Bonutti, in an analogous system, teaches that the particles can be magnetized from any portion of the system or from outside of the body (par. [0234]).
	Therefore, it would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to change the placement of the magnet of Weltmann and Watson to relative to the container since the placement of the magnetic is immaterial as long as the field strength is increased if the magnet is outside of the system (Bonutti par. [0234]). 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weltmann, Watson, and Bonutti, as applied to claim 1, and further in view of White et al US 20170151339 (White).
Regarding claim 20, Weltmann does not explicitly teach further comprising a guide magnet to guide the location of the magnetized nanoparticles.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Weltmann, Watson, and Bonutti with the guide magnet as taught by White.  The magnet allows the nanoparticles to be held in place until the end of the treatment (White par. [0345]).
Response to Arguments
	Applicant's arguments filed 9/2/21 regarding claim 1 have been fully considered but they are not persuasive. The limitation “the generated magnetic field having a field strength sufficient to interfere with the biological system of the cancerous cells” is a functional limitation.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  The magnetic field in the combination alters the plasma and the plasma interacts with the cells.  Therefore, the magnetic field is sufficient to interfere.  Additionally, it is unclear what the magnitude of sufficient is.  Therefore, applicant’s arguments regarding claim 1 are not persuasive.
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794